-_
-

TILED
mm 03 209

~

 

UNITED STATES DISTRICT COURT Sherk US on,

FOR THE DISTRICT OF COLUMBIA Courts Yer the Dignan aemuptey

rict Of Columbia
)
JEANNETTE DRIEVER, )
)
Plaintiff, )
)

v. ) Civil Action No. 19-1807 (UNA)

)
UNITED STATES OF AMERICA, et al., )
)
Defendants. )
)

 

MEMORANDUM OPINION AND ORDER

This matter is before the Court on preliminary review of the plaintiff's pro se complaint and her
application to proceed in forma pauperis.

The plaintiff, a female, see Compl. J 12, “is a former [Federal Bureau of Prisons] inmate who
remains under the supervisory authority of the Department of Justice,” id. § 1. She purports to bring this
action on her own behalf and on behalf of “present and former female inmates [who] have been housed
in cells and open dorms with biologically born male inmates who allege they are women and/or female
lesbians.” Jd. § 12. Generally, the plaintiff challenges Bureau of Prisons regulations which “force[]
female inmates to be housed with male inmates[] who verbally represent that [t]hey are women/female,”
id. J 18, “through their self-report,” id. 19, without any “objective, physical, or evidence-based test
that can verify that a biological male inmate is actually a female inmate,” id. Having allegedly been
“sexually harassed by male transgender inmates... and... threatened with physical violence for
speaking out about the . . . policies on transgender inmates,” id. § 37, the plaintiff demands a declaratory
judgment, injunctive relief for the removal of male inmates from female prisons, and monetary damages,

see id. [J 41-46.
The plaintiff does not hold herself out as an attorney licensed to practice law in this Court.
Therefore, she may represent her own interests but not those of any other individual. See 28 U.S.C. §
1654; Georgiades v. Martin-Trigona, 729 F.2d 831, 834 (D.C. Cir. 1984). And as a pro se party, the
plaintiff cannot represent the interests of a class of past and present female inmates. See DeBrew v.
Atwood, 792 F.3d 118, 132 (D.C. Cir. 2015).

It is hereby

ORDERED that this action proceeds with a single pro se plaintiff; it is

FURTHER ORDERED that the plaintiff's application to proceed in forma pauperis [2] is
GRANTED; and it is

FURTHER ORDERED that the Clerk of Court shall assign this case randomly to a judge for
further proceedings.

SO ORDERED.

 

 

DATE: — ia { #]

“ UnitedStates District Judge
